Exhibit 10.24
                                      
 

 
 
brunswick logo [brunswick_logo.jpg]
 
             Dustan E. McCoy  October 7, 2008            Chairman and Chief
Executive Officer

 
 
 
Inisfail Consulting
Attn:  Mr. Patrick C. Mackey
1 Beachview
County Donegal
Fahan, Ireland


Re: Consulting Services


Dear Pat:


As we discussed, this confirms that Brunswick Corporation would like to retain
Inisfail Consulting {the “Firm”} to provide consulting services (the “Services”)
to John Pfeifer and his team in connection with Brunswick’s evaluation of its
European manufacturing footprint (the “Project).  The Services will be provided
as requested by John Pfeifer from time to time, and at a paid fee of $3,500
(USD) for each day of Services provided, plus reasonable expenses incurred in
connection with the rendering of the Services.


You agree that the Firm will provide the Services in a professional manner, will
comply with all applicable laws and policies of Brunswick, and will represent
Brunswick’s interests, to the best of its ability.  The Firm will act at all
times as an independent contractor, will be solely responsible for any taxes
associated with the fees paid under this Agreement with the Services.  Neither
you nor the Firm will, for any purpose, be considered an agent or an employee of
Brunswick or any of its affiliates.   Either party will be free to terminate
this Agreement at any time on thirty days’ prior written notice.


If you are in agreement with the terms outlined in this letter, please sign and
date this letter where indicated below and return a copy to me.


Pat, we are grateful that you are willing to assist us with the Project, and
look forward to working with you.


Very truly yours,
By:
 
/s/ DUSTAN E. MCCOY
 
Dustan E. McCoy



 
Agreed and acknowledged:
 
Inisfail Consulting
 
By:
     
/s/ PATRICK C. MACKEY
 
October 9, 2008
 
Patrick C. Mackey
 
Date




 

 Cc:  Russ Lockridge    John Pfeiffer

 
 